t ^cwv^^Ue (^eTenti^'O Ce-^r^
j ^c<D^                                             ::|
j ^WmovIW iA(^ia\c^ ;2.3,C(cil -J                                                             Frank Odin Souza Bauer
                                                                                              A.096-803-5I9
                                                                                             Farmville Detention Center
                                                                                             Drop Box N
                                                                                              Farmville Virginia 23901


          Honorable Judge Leonie Brinkema
          U.S. District Judge
          Eastern District of Virginia
          40! Courthouse Sq.
          Alexandria, Virginia 22314-5798



                  Dear Honorable Judge Brinkema

                         I find great pride for the actions of an Alexandria Honorable Judge to help us in Farmville
          Detention Center. I have been a resident of Alexandria since 1992, and even though I am not a United
          States Citizen, I will always carry at heart and considerthe beautiful Old Town of Alexandria my home.
          I have been Detain in Farmville Detention Center since April 17, 2020. I was transfer from Caroline
          County Detention in Virginia, because ICE agents told me my medical needs would be provide here in
          Farmville, which is a breathing machine to aid my breathing disorder every night.
          On November 7, 2019 I arrived at Caroline Count)' Detention, and the medical unit along with ICE fails
          to provide in a timely manner a breathing machine. On about March 2020, I had a near death incident, 1
          was found unconscious on the concrete floor of my room. 1 was taken to the Medical Unit and no nurse or
          doctor was there to secure the safety of my life. The on call nurse was contact via phone and she did not
          answer the phone.
          The reason for this letter is because 1 read an article on the USA Today Newspaper, which states; 'The
          Justice Department is requesting to lift the ban, on transferring inmates to the Farmville Detention
          Center'. As a Detainee residing at Famiville Detention Center, and having been In the front line of the
          most inhumane psychological torture, physical pain and suffering after contracting the Covid-19 due to
          ICE and the Facility Negligence, I cannot imagine why, the Justice Department would request such
          request, after the whole facility of Famwille including officers and their families were infected with
          Covid-19 due to Negligence.


          I fear for my life being present in this facility because I have seen and felt in body, flesh and soul the
          negligence, and disrespect of the response from the Staff in this Facilit)' and ICE. I am only speaking of a
          certain percentage of stafTthat works here, because[ have come across many good souls that work here.
          But for those who purposely want to endanger my life in a careless way are present daily, and the human
          errors that I have witness in many occasion, it's placing my life at risk.

          Before contracting the Corona Virus, I file complaint regarding officers taking off their mask around
          detainees. Officers searching detainees at the same wall section without cleaning the wall, and many other
          human errors, which can spread the Virus throughout the facilit)'.
          Being Sick with the Corona Virus was ciiaotic for the Medical Staff, they could not deal with the capacity
          of individuals being sick. I personally wrote many and many sick call request, asking and then begging

                                                                                                    Frank 0. Souza Bauer
                                                                                                    A096-803-519
                                                                                                    Page lof 3
